         

Exhibit 10.27
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of this 1st day of July, 2011 (the “Commencement Date”) by and between
FairPoint Communications, Inc. (the “Company”), a Delaware corporation, and
Kenneth W. Amburn (the “Executive”).
W I T N E S S E T H :
          WHEREAS, the Company desires to employ Executive and to enter into
this Agreement embodying the terms of such employment, and Executive desires to
enter into this Agreement and to accept such employment, subject to the terms
and provisions of this Agreement.
          NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:
          Section 1. Definitions.
          (a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Executive’s employment, (ii) any
unpaid or unreimbursed expenses incurred in accordance with Section 7 hereof,
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein, and
(iv) any amounts payable under the FairPoint Communications, Inc. 2010 Long Term
Incentive Plan (“LTIP”), in accordance with the terms contained therein.
          (b) “Cause” shall mean (i) Executive’s act(s) of gross negligence or
willful misconduct in the course of Executive’s employment hereunder,
(ii) willful failure or refusal by Executive to perform in any material respect
his duties or responsibilities, (iii) misappropriation (or attempted
misappropriation) by Executive of any assets or business opportunities of the
Company or any other member of the Company Group, (iv) embezzlement or fraud
committed (or attempted) by Executive, or at his direction, (v) Executive’s
conviction of, indictment for, or pleading “guilty” or “ no contest” to, (x) a
felony or (y) any other criminal charge that has, or could be reasonably
expected to have, an adverse impact on the performance of Executive’s duties to
the Company or any other member of the Company Group or otherwise result in
material injury to the reputation or business of the Company or any other member
of the Company Group, (vi) any material violation by Executive of the policies
of the Company, including but not limited to those relating to sexual harassment
or business conduct, and those otherwise set forth in the manuals or statements
of policy of the Company, which violation has a material adverse effect on the
Company, or (vii) Executive’s material breach of this Agreement or material
breach of the Non-Interference Agreement.
          (c) “Change in Control” shall have the same meaning as defined in the
LTIP, as in effect on the date hereof; provided, however, that there shall be no
provision for any threatened or anticipated Change in Control that does not
actually occur.

 



--------------------------------------------------------------------------------



 



          (d) “Disability” shall mean any physical or mental disability or
infirmity of Executive that prevents the performance of Executive’s duties for a
period of (i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Executive (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.
          (e) “Good Reason” shall mean, without Executive’s consent, (i) a
material reduction in Base Salary set forth in Section 4(a) hereof or Annual
Bonus opportunity set forth in Section 4(b) hereof, (ii) the relocation of
Executive’s principal place of employment (as provided in Section 3(b) hereof)
more than fifty (50) miles from its current location, or (iii) any other
material breach of a provision of this Agreement by the Company (other than a
provision that is covered by clause (i) or (ii) above). Executive acknowledges
and agrees that his exclusive remedy in the event of any breach of this
Agreement shall be to assert Good Reason pursuant to the terms and conditions of
Section 8(e) hereof. Notwithstanding the foregoing, during the Term of
Employment, in the event that the Board reasonably believes that Executive may
have engaged in conduct that could constitute Cause hereunder, the Board may, in
its sole and absolute discretion, suspend Executive from performing his duties
hereunder, and in no event shall any such suspension constitute an event
pursuant to which Executive may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension.
          (f) “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization, or other form
of business entity.
          Section 2. Acceptance and Term of Employment.
          The Company agrees to employ Executive, and Executive agrees to serve
the Company, on the terms and conditions set forth herein. The term of
employment (the “Term of Employment”) shall commence on the Commencement Date
and shall continue during the period ending on the close of business of the
three (3) year anniversary of the Commencement Date, unless terminated sooner as
provided in Section 8 or unless the Company has provided Executive with notice
of its intention to renew the Term of Employment for a specific period of time,
such notice to be given not less than one hundred twenty (120) days prior to the
expiration of the three (3) year anniversary of the Commencement Date. Following
the three year Term of Employment (or the applicable extension term, if any),
the Executive shall continue on an at will basis until such time as the Company
provides to Executive a written notice of termination pursuant to the provisions
of Section 18 hereof.
          Section 3. Position, Duties, and Responsibilities; Place of
Performance.
          (a) Position, Duties and Responsibilities. During the Term of
Employment, Executive shall be employed and serve as Executive Vice President of
Engineering, Operations

2



--------------------------------------------------------------------------------



 



and Network Planning of the Company (with such title subject to change from time
to time as determined by the Board of Directors of the Company (the “Board”)
together with such other position or positions consistent with Executive’s title
as the Chief Executive Officer of the Company (the “CEO”) shall specify from
time to time), and shall have such duties and responsibilities commensurate with
such title. Executive also agrees to serve, at the request of the CEO, as an
officer of any other direct or indirect subsidiary of the Company (each such
subsidiary being, together with the Company, a member of the “Company Group”),
in each case without additional compensation.
          (b) Performance. Executive shall devote his full business time,
attention, skill, and best efforts to the performance of his duties under this
Agreement and shall not engage in any other business or occupation during the
Term of Employment, including, without limitation, any activity that
(x) conflicts with the interests of the Company or any other member of the
Company Group, (y) interferes with the proper and efficient performance of
Executive’s duties for the Company, or (z) interferes with Executive’s exercise
of judgment in the Company’s best interests. Notwithstanding the foregoing,
nothing herein shall preclude Executive from (i) serving, with the prior written
consent of the CEO, as a member of the boards of directors or advisory boards
(or their equivalents in the case of a non-corporate entity) of non-competing
businesses and charitable organizations, (ii) engaging in charitable activities
and community affairs, and (iii) managing personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii) and
(iii) shall be limited by Executive so as not to interfere, individually or in
the aggregate, with the performance of his duties and responsibilities
hereunder. Executive’s principal place of employment shall be in Charlotte,
North Carolina, although Executive understands and agrees that he may be
required to travel from time to time for business reasons.
          Section 4. Compensation.
          During the Term of Employment, Executive shall be entitled to the
following compensation:
          (a) Base Salary. Executive shall be paid an annualized base salary
(the “Base Salary”), payable in accordance with the regular payroll practices of
the Company, of not less than Two Hundred Seventy-Five Thousand Dollars
($275,000), with increases, if any, as may be approved in writing by the
Compensation Committee of the Board of Directors (the “Compensation Committee”).
          (b) Annual Bonus. Executive shall be eligible for an annual incentive
bonus award (the “Annual Bonus”) through participation in the Company’s Annual
Incentive Plan in respect of each fiscal year during the Term of Employment,
with the actual Annual Bonus payable being based upon the level of achievement
of annual Company and individual performance objectives for such fiscal year, as
determined by the Compensation Committee and communicated to Executive. The
Annual Bonus shall be paid to Executive at the same time as annual bonuses are
generally payable to other senior executives of the Company subject to
Executive’s continuous employment through the payment date.

3



--------------------------------------------------------------------------------



 



          (c) Other Plans. Executive shall be eligible for consideration by the
Compensation Committee to participate in the benefit and other plans made
available generally to senior executives of the Company, including but not
limited to the LTIP, subject to the terms and conditions as may be established
from time to time by the Compensation Committee and communicated to Executive.
Upon the occurrence of a Change in Control, all of Executive’s unvested benefits
under the LTIP shall be accelerated and shall vest in full.
          (d) Indemnification. The Company shall indemnify Executive and hold
Executive harmless in connection with the defense of any lawsuit or other claim
to which he is made a party by reason of being an officer or employee of the
Company, to the fullest extent permitted by the laws of the State of Delaware,
as in effect at the time of the subject act or omission; provided that any
settlement, consent to judgment, or similar action taken by Executive without
the prior written consent of the Company in respect of any such lawsuit or other
claim shall not be subject to indemnification hereunder.
          Section 5. Employee Benefits.
          During the Term of Employment, Executive shall be entitled to
participate in health, insurance, retirement, and other benefits provided
generally to similarly situated employees of the Company. Executive shall also
be entitled to the same number of holidays, vacation days, and sick days, as
well as any other benefits, in each case as are generally allowed to similarly
situated employees of the Company in accordance with the Company policy as in
effect from time to time. Nothing contained herein shall be construed to limit
the Company’s ability to amend, suspend, or terminate any employee benefit plan
or policy at any time without providing Executive notice, and the right to do so
is expressly reserved.
          Section 6. Key-Man Insurance.
          At any time during the Term of Employment, the Company shall have the
right to insure the life of Executive for the sole benefit of the Company, in
such amounts, and with such terms, as it may determine. All premiums payable
thereon shall be the obligation of the Company. Executive shall have no interest
in any such policy, but agrees to cooperate with the Company in procuring such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Executive by any such
documents.
          Section 7. Reimbursement of Business Expenses.
          Executive is authorized to incur reasonable business expenses in
carrying out his duties and responsibilities under this Agreement, and the
Company shall promptly reimburse his for all such reasonable business expenses,
subject to documentation in accordance with the Company’s policy, as in effect
from time to time.
          Section 8. Termination of Employment.
          (a) General. The Term of Employment shall terminate upon the earliest
to occur of (i) Executive’s death, (ii) a termination by reason of a Disability,
(iii) a termination by the Company with or without Cause, (iv) a termination by
Executive with or without Good

4



--------------------------------------------------------------------------------



 



Reason, and (v) delivery by the Company to Executive of a termination notice at
any time subsequent to the close of business on the last day of the Term of
Employment. Upon any termination of Executive’s employment for any reason,
except as may otherwise be requested by the Company in writing and agreed upon
in writing by Executive, Executive shall resign from any and all directorships,
committee memberships, and any other positions Executive holds with the Company
or any other member of the Company Group. Notwithstanding anything herein to the
contrary, the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”)) upon a termination of employment shall be
delayed until such time as Executive has also undergone a “separation from
service” as defined in Treas. Reg. 1.409A-1(h), at which time such nonqualified
deferred compensation (calculated as of the date of Executive’s termination of
employment hereunder) shall be paid (or commence to be paid) to Executive on the
schedule set forth in this Section 8 as if Executive had undergone such
termination of employment (under the same circumstances) on the date of his
ultimate “separation from service.”
          (b) Termination Due to Death or Disability. Executive’s employment
shall terminate automatically upon his death. The Company may terminate
Executive’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Executive’s receipt of written notice of such
termination. Upon Executive’s death or in the event that Executive’s employment
is terminated due to his Disability, Executive or his estate or his
beneficiaries, as the case may be, shall be entitled to:
          (i) The Accrued Obligations;
          (ii) Any unpaid Annual Bonus in respect of any completed fiscal year
that has ended prior to the date of such termination, which amount shall be paid
at such time annual bonuses are paid to other senior executives of the Company,
but in no event later than the date that is 21/2 months following the last day
of the fiscal year in which such termination occurred.
Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
          (c) Termination by the Company with Cause.
          (i) The Company may terminate Executive’s employment at any time with
Cause, effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(ii) of the definition of Cause set forth in Section 1(b) hereof, to the extent
that such act or acts or failure or failures to act are curable, Executive shall
be given not less than ten (10) days’ written notice by the Board of its
intention to terminate his with Cause, such notice to state in detail the
particular act or acts or failure or failures to act that constitute the grounds
on which the proposed termination with Cause is based, and such termination
shall be effective at the expiration of such ten (10) day notice period unless
Executive has

5



--------------------------------------------------------------------------------



 



fully cured such act or acts or failure or failures to act that give rise to
Cause during such period.
               (ii) In the event that the Company terminates Executive’s
employment with Cause, he shall be entitled only to the Accrued Obligations.
Following such termination of Executive’s employment with Cause, except as set
forth in this Section 8(c)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
          (d) Termination by the Company without Cause or upon Delivery of a
Termination Notice from the Company to the Executive. The Company may terminate
Executive’s employment at any time without Cause, effective upon Executive’s
receipt of written notice of such termination, or by delivery to Executive of a
written notice of termination in accordance with the provisions of Section 2
above.
               (i) In the event that Executive’s employment is terminated by the
Company without Cause (other than due to death or Disability) or upon the
Company’s delivery of a termination notice, in either case prior to the
expiration of the Term of Employment (for example, the termination must be
effected or the termination notice must be delivered to Executive prior to the
expiration of three (3) years from the Commencement Date), Executive shall be
entitled to:

  (A)   The Accrued Obligations;     (B)   Any unpaid Annual Bonus in respect of
any completed fiscal year that has ended prior to the date of such termination,
which amount shall be paid at such time annual bonuses are paid to other senior
executives of the Company, but in no event later than the date that is 21/2
months following the last day of the fiscal year in which such termination
occurred;     (C)   An amount equal to the sum of:

  (x)   two (2) times the amount of Executive’s then-current Base Salary;    
(y)   two (2) times the amount of Executive’s average Annual Bonus where such
average is determined by reference to the actual Annual Bonus paid to Executive
for the immediately two (2) preceding fiscal years,     (z)   the cost of
continued health and disability insurance coverage for Executive and his covered
dependents during the twenty four (24) months following such termination, based
on the monthly cost of continuation coverage under COBRA as of the date of
termination, as applicable, under the applicable Company benefit plans, such
amounts to be

6



--------------------------------------------------------------------------------



 



      paid in accordance with the Company’s regular payroll practices; and

  (D)   if any such termination is within six (6) months before or six
(6) months after a Change in Control, the amount payable under
Section 8(d)(i)(C)(y) shall be adjusted to the greater of (A) the amount payable
under Section 8(d)(i)(C)(y), or (B) two (2) times the amount of Executive’s
target Annual Bonus for the current fiscal year. To the extent that the amount
payable under this Section 8(d)(i)(D) is greater than the amount payable under
Section 8(d)(i)(C), the deficiency shall be paid at the effective time of the
occurrence of a Change in Control.

          (ii) In the event that Executive’s employment is terminated by the
Company without Cause (other than due to death or Disability) or upon the
Company’s delivery of a termination notice, in either case after the expiration
of the Term of Employment (for example, the termination is effected or the
termination notice is delivered to Executive subsequent to the expiration of
three (3) years from the Commencement Date, herein an “At Will Termination”),
Executive shall be entitled to the Accrued Obligations only; provided, however,
if the At Will Termination is effected within six (6) months prior to a Change
in Control, Executive shall be entitled to each of the payments and benefits
described in clauses (B), (C) and (D) above.
Notwithstanding the foregoing, the payments and benefits described in clauses
(B), (C) and (D) above shall immediately terminate, and the Company shall have
no further obligations to Executive with respect thereto, in the event that
Executive breaches any provision of the Non-Interference Agreement.
Following such termination of Executive’s employment by the Company without
Cause or upon the Company’s delivery to Executive of a termination notice,
except as set forth in this Section 8(d), Executive shall have no further rights
to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment by the Company without Cause or upon the expiration of
the Term of Employment, in either case following the Company’s delivery to
Executive of a termination notice which termination is effected or where the
termination notice is delivered prior to the expiration of the date that is
three (3) years subsequent to the Commencement Date, shall be receipt of the
Severance Benefits and the Accrued Obligations.
          (e) Termination by Executive with Good Reason. Executive may terminate
his employment with Good Reason by providing the Company ten (10) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such ten (10) day
notice period, the Company shall have a cure right (if curable), and if not
cured within such period, Executive’s termination will be effective upon the
expiration of such cure period. Executive shall be entitled to the same payments
and benefits as

7



--------------------------------------------------------------------------------



 



provided in Section 8(d) hereof for a termination by the Company without Cause,
subject to the same conditions on payment and benefits as described in Section
8(d) hereof; provided, however, that Executive shall also be entitled to
accelerated vesting of the next tranche of benefits payable under the LTIP.
Following such termination of Executive’s employment by Executive with Good
Reason, except as set forth in this Section 8(e), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment with Good Reason shall be receipt of the amounts as
set forth in this Section 8(e).
     (f) Termination by Executive without Good Reason or upon Delivery by
Executive to Company of a Termination Notice. Executive may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination or by delivery of a written termination
notice in accordance with the provisions of Section 2 above. In the event of a
termination of employment by Executive under this Section 8(f), Executive shall
be entitled only to the Accrued Obligations. In the event of termination of
Executive’s employment without Good Reason, the Company may, in its sole and
absolute discretion, by written notice accelerate such date of termination
without changing the characterization of such termination as a termination by
Executive without Good Reason. Following such termination of Executive’s
employment by Executive without Good Reason or upon Executive’s delivery to
Company of a termination notice, except as set forth in this Section 8(f),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.
          (g) Release. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (b),
(d), or (e) of this Section 8 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Executive’s
execution, delivery to the Company, and non-revocation of a release of claims
(under a release of claims form, the form and content of which are acceptable to
the Company, and the expiration of any revocation period contained in such
release of claims) within sixty (60) days following the date of Executive’s
termination of employment hereunder. If Executive fails to execute the release
of claims in such a timely manner so as to permit any revocation period to
expire prior to the end of such sixty (60) day period, or timely revokes his
acceptance of such release following its execution, Executive shall not be
entitled to any of the Severance Benefits. Further, to the extent that any of
the Severance Benefits constitutes “nonqualified deferred compensation” for
purposes of Section 409A of the Code, any payment of any amount or provision of
any benefit otherwise scheduled to occur prior to the sixtieth (60th) day
following the date of Executive’s termination of employment hereunder, but for
the condition on executing the release of claims as set forth herein, shall not
be made until the first regularly scheduled payroll date following such sixtieth
(60th) day, after which any remaining Severance Benefits shall thereafter be
provided to Executive according to the applicable schedule set forth herein. For
the avoidance of doubt, in the event of a termination due to Executive’s death
or Disability, Executive’s obligations herein to execute and not revoke the
release of claims may be satisfied on his behalf by his estate or a person
having legal power of attorney over his affairs.

8



--------------------------------------------------------------------------------



 



          Section 9. Non-Interference Agreement.
          As a condition to receipt of the benefits set forth under this
Agreement, to which Executive acknowledges are incremental to the benefits and
compensation available to Executive immediately prior to the Commencement Date,
Executive shall have executed and delivered to the Company a non-interference
agreement (the “Non-Interference Agreement”) in the form of the Confidentiality,
Non-Interference and Invention Assignment Agreement attached hereto as
Exhibit A. The parties hereto acknowledge and agree that this Agreement and the
Non-Interference Agreement shall be considered separate contracts.
          Section 10. Representations and Warranties of Executive.
          Executive represents and warrants to the Company that:
          (a) Executive is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by his of any agreement to which he is
a party or by which he may be bound;
          (b) Executive has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and
          (c) in connection with his employment with the Company, Executive will
not use any confidential or proprietary information he may have obtained in
connection with employment with any prior employer.
          Section 11. Taxes.
          The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment, and
social insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to his in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to his pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.
          Section 12. Mitigation; Company Recovery Rights.
          Executive shall not be required to mitigate the amount of any payment
provided pursuant to this Agreement by seeking other employment or otherwise,
and the amount of any payment provided for pursuant to this Agreement shall not
be reduced by any compensation earned as a result of Executive’s other
employment or otherwise. Any payment pursuant to this Agreement shall, however,
be subject to any rights the Company may have under Section 304(b) of the
Sarbanes-Oxley Act of 2002 or Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act.

9



--------------------------------------------------------------------------------



 



          Section 13. Additional Section 409A Provisions.
          Notwithstanding any provision in this Agreement to the contrary:
          (a) Any payment otherwise required to be made hereunder to Executive
at any date as a result of the termination of Executive’s employment shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.
          (b) Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A of the Code.
          (c) To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of the taxable year following the taxable year in which such expense was
incurred by Executive, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.
          (d) While the payments and benefits provided hereunder are intended to
be structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company or any member
of the Company Group be liable for any additional tax, interest, or penalties
that may be imposed on Executive as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A of the Code).
          Section 14. Successors and Assigns; No Third-Party Beneficiaries.
          (a) The Company. This Agreement shall inure to the benefit of the
Company and its respective successors and assigns. Neither this Agreement nor
any of the rights, obligations, or interests arising hereunder may be assigned
by the Company to a Person (other than another member of the Company Group, or
its or their respective successors) without Executive’s prior written consent
(which shall not be unreasonably withheld, delayed, or conditioned); provided,
however, that in the event of a sale of all or substantially all of the assets
of the Company, the Company may provide that this Agreement will be assigned to,
and assumed by, the acquiror of such assets, it being agreed that in such
circumstances, Executive’s consent will not be required in connection therewith.

10



--------------------------------------------------------------------------------



 



          (b) Executive. Executive’s rights and obligations under this Agreement
shall not be transferable by Executive by assignment or otherwise, without the
prior written consent of the Company; provided, however, upon Executive’s death,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.
          (c) No Third-Party Beneficiaries. Except as otherwise set forth in
Section 8(b) or Section 14(b) hereof, nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Company, the other
members of the Company Group, and Executive any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement.
          Section 15. Waiver and Amendments.
          Any waiver, alteration, amendment, or modification of any of the terms
of this Agreement shall be valid only if made in writing and signed by each of
the parties hereto; provided, however, that any such waiver, alteration,
amendment, or modification must be consented to on the Company’s behalf by the
Board. No waiver by either of the parties hereto of their rights hereunder shall
be deemed to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
          Section 16. Severability.
          If any covenants or such other provisions of this Agreement are found
to be invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
          Section 17. Governing Law and Jurisdiction.
          THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF
THE STATE OF NORTH CAROLINA, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN FEDERAL COURT IN THE STATE OF NORTH
CAROLINA. BY EXECUTION OF THE AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURT, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THE AGREEMENT. EACH
PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

11



--------------------------------------------------------------------------------



 



          Section 18. Notices.
          (a) Place of Delivery. Every notice or other communication relating to
this Agreement shall be in writing, and shall be mailed to or delivered to the
party for whom or which it is intended at such address as may from time to time
be designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, Attention: General
Counsel, and all notices and communications by the Company to Executive may be
given to Executive personally or may be mailed to Executive at Executive’s last
known address, as reflected in the Company’s records.
          (b) Date of Delivery. Any notice so addressed shall be deemed to be
given (i) if delivered by hand, on the date of such delivery, (ii) if mailed by
courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.
          Section 19. Section Headings.
          The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof or affect the meaning or interpretation of this Agreement or of any term
or provision hereof.
          Section 20. Entire Agreement.
          This Agreement, together with any exhibits attached hereto,
constitutes the entire understanding and agreement of the parties hereto
regarding the employment of Executive. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings, and
agreements between the parties relating to the subject matter of this Agreement.
          Section 21. Survival of Operative Sections.
          Upon any termination of Executive’s employment, the provisions of
Section 8 through Section 22 of this Agreement (together with any related
definitions set forth in Section 1 hereof) shall survive to the extent necessary
to give effect to the provisions thereof.
          Section 22. Counterparts.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.
*               *                *
[Signatures to appear on the following page.]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

            FAIRPOINT COMMUNICATIONS, INC.
        By:   /s/ Paul H. Sunu         Paul H. Sunu        Title:   Chief
Executive Officer          EXECUTIVE
        /s/ Kenneth W. Amburn       Kenneth W. Amburn         

13



--------------------------------------------------------------------------------



 



         

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT
          In consideration of FairPoint Communications, Inc., a Delaware
corporation (the “Company”), providing me with an employment agreement of even
date herewith, and my receipt of the compensation now and hereafter paid to me
by the Company, including the additional benefits and compensation provided to
me under my employment agreement, I agree to the following:
          Section 1. Confidential Information.
          (a) Company Group Information. I acknowledge that, during the course
of my employment, I will have access to information about the Company and its
direct and indirect subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group. In
recognition of the foregoing, I agree, at all times during the term of my
employment with the Company and for the three (3) year period following my
termination of my employment for any reason, to hold in confidence, and not to
use, except for the benefit of the Company Group, or to disclose to any person,
firm, corporation, or other entity without written authorization of the Company,
any Confidential Information that I obtain or create. I understand that
“Confidential Information” means information that the Company Group has
developed, acquired, created, compiled, discovered, or owned or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group that is not generally known and that the Company wishes to
maintain as confidential. I understand that Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company, or to the Company’s technical data, trade secrets, or know-how,
including, but not limited to, research, product plans, or other information
regarding the Company’s products or services and markets, customer lists, and
customers (including, but not limited to, customers of the Company on whom I
called or with whom I may become acquainted during the term of my employment),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
and other business information disclosed by the Company either directly or
indirectly in writing, orally, or by drawings or inspection of premises, parts,
equipment, or other Company property. Notwithstanding the foregoing,
Confidential Information shall not include (i) any of the foregoing items that
have become publicly known through no unauthorized disclosure by me or others
who were under confidentiality obligations as to the item or items involved,
(ii) any information that I am required to disclose to, or by, any governmental
or judicial authority, (iii) any information known to me prior to my employment
with the Company, other than information acquired in preparation for my service
to the Company, or (iv) any information developed independently by me that does
not relate to the business of the Company Group; provided, however, that in the
event of such requirement to disclose I will give the Company prompt written
notice thereof so that the Company Group may seek an appropriate protective
order and/or waive in writing compliance with the confidentiality provisions of
this Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Non-Interference Agreement”).

 



--------------------------------------------------------------------------------



 



          (b) Former Employer Information. I represent that my performance of
all of the terms of this Non-Interference Agreement as an employee of the
Company has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the commencement of my employment with the Company,
and I will not disclose to any member of the Company Group, or induce any member
of the Company Group to use, any developments, or confidential or proprietary
information or material I may have obtained in connection with employment with
any prior employer in violation of a confidentiality agreement, nondisclosure
agreement, or similar agreement with such prior employer.
          Section 2. Developments.
          (a) Developments Retained and Licensed. If, during any period during
which I perform or performed services for the Company Group (the “Assignment
Period”), whether as an officer, employee, director, independent contractor,
consultant, or agent, or in any other capacity, I incorporate (or have
incorporated) into a Company Group product or process any development, original
work of authorship, improvement, or trade secret that I created or owned prior
to the commencement of my employment or in which I have an interest
(collectively referred to as “Prior Developments”), I hereby grant the Company,
and the Company Group shall have, a non-exclusive, royalty-free, irrevocable,
perpetual, transferable worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell, and
otherwise distribute such Prior Development as part of or in connection with
such product or process.
          (b) Assignment of Developments. I agree that I will, without
additional compensation, promptly make full written disclosure to the Company,
and will hold in trust for the sole right and benefit of the Company all
developments, original works of authorship, inventions, concepts, know-how,
improvements, trade secrets, and similar proprietary rights, whether or not
patentable or registrable under copyright or similar laws, which I may solely or
jointly conceive or develop or reduce to practice, or have solely or jointly
conceived or developed or reduced to practice, or have caused or may cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either (i) relate at
the time of conception, development or reduction to practice to the business of
any member of the Company Group, or the actual or anticipated research or
development of any member of the Company Group; (ii) result from or relate to
any work performed for any member of the Company Group; or (iii) are developed
through the use of equipment, supplies, or facilities of any member of the
Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”). I further acknowledge that all Developments made by me (solely
or jointly with others) within the scope of and during the Assignment Period are
“works made for hire” (to the greatest extent permitted by applicable law) for
which I am, in part, compensated by my salary, unless regulated otherwise by
law, but that, in the event any such Development is deemed not to be a work made
for hire, I hereby assign to the Company, or its designee, all my right, title,
and interest throughout the world in and to any such Development.

2



--------------------------------------------------------------------------------



 



          (c) Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Developments made by me (solely or jointly with
others) during the Assignment Period. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, and any other
format. The records will be available to and remain the sole property of the
Company Group at all times. I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company Group
policy, which may, from time to time, be revised at the sole election of the
Company Group for the purpose of furthering the business of the Company Group.
          (d) Intellectual Property Rights. I agree to assist the Company, or
its designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto. I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation. If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.
          Section 3. Returning Company Group Documents.
          I agree that, at the time of termination of my employment with the
Company for any reason, I will deliver to the Company (and will not keep in my
possession, recreate, or deliver to anyone else) any and all Confidential
Information and all other documents, materials, information, and property
developed by me pursuant to my employment or otherwise belonging to the Company.
I agree further that any property situated on the Company’s premises and owned
by the Company (or any other member of the Company Group), including disks and
other storage media, filing cabinets, and other work areas, is subject to
inspection by personnel of any member of the Company Group at any time with or
without notice.

3



--------------------------------------------------------------------------------



 



          Section 4. Disclosure of Agreement.
          As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.
          Section 5. Restrictions on Interfering.
          (a) Non-Competition. During the period of my employment with the
Company (the “Employment Period”) and the Post-Termination Non-Compete Period, I
shall not, directly or indirectly, individually or on behalf of any person,
company, enterprise, or entity, or as a sole proprietor, partner, stockholder,
director, officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities.
          (b) Non-Interference. During the Employment Period and the
Post-Termination Non-Interference Period, I shall not, directly or indirectly
for my own account or for the account of any other individual or entity, engage
in Interfering Activities; provided, however, that I shall not be deemed to
violate this subsection (b) to the extent that any employee of any subsequent
employer of mine, in the ordinary course of business, conducts any activity
described in subsection (c)(iii)(C) below as to any Business Relation, provided
that I have not directed or instructed any such employee (either personally or
through another) to contact any such Business Relation.
          (c) Definitions. For purposes of this Non-Interference Agreement :
               (i) “Business Relation” shall mean any current or prospective
client, customer, licensee, or other business relation of the Company Group, or
any such relation that was a client, customer, licensee, or other business
relation within the six (6) month period prior to the expiration of the
Employment Period, in each case, to whom I provided services, or with whom I
transacted business, or whose identity became known to me in connection with my
relationship with or employment by the Company and is not publicly known.
               (ii) “Competitive Activities” shall mean telecommunication
services provided by a rural exchange carrier business which has substantial
business operations in the state of Florida, Maine, New Hampshire, North
Carolina, or Vermont.
               (iii) “Interfering Activities” shall mean (A) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Person employed by, or providing consulting services to, any member
of the Company Group to terminate such Person’s employment or services (or in
the case of a consultant, materially reducing such services) with the Company
Group; (B) hiring any individual who was employed by the Company Group within
the six (6) month period prior to the date of such hiring; or (C) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Business Relation to cease doing business with or reduce the amount
of business conducted with the Company Group, or in any way

4



--------------------------------------------------------------------------------



 



interfering with the relationship between any such Business Relation and the
Company Group.
          (iv) “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization, or other form
of business entity.
          (v) “Post-Termination Non-Compete Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending on the twelve (12) month anniversary of such date of
termination.
          (vi) “Post-Termination Non-Interference Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending on the twelve (12) month anniversary of such date of
termination.
          (d) Non-Disparagement. I agree that during the Employment Period, and
at all times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or its respective current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of my employment from any
member of the Company Group. However, my obligations under this subparagraph
(d) shall not apply to disclosures required by applicable law, regulation, or
order of a court or governmental agency.
          Section 6. Reasonableness of Restrictions.
          I acknowledge and recognize the highly competitive nature of the
Company’s business, that access to Confidential Information renders me special
and unique within the Company’s industry, and that I will have the opportunity
to develop substantial relationships with existing and prospective clients,
accounts, customers, consultants, contractors, investors, and strategic partners
of the Company Group during the course of and as a result of my employment with
the Company. In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group. I acknowledge further that the restrictions and limitations
set forth in this Non-Interference Agreement will not materially interfere with
my ability to earn a living following the termination of my employment with the
Company and that my ability to earn a livelihood without violating such
restrictions is a material condition to my employment with the Company.
          Section 7. Independence; Severability; Blue Pencil.
          Each of the rights enumerated in this Non-Interference Agreement shall
be independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this Non-Interference Agreement or any part of any of
them is hereafter construed or adjudicated to

5



--------------------------------------------------------------------------------



 



be invalid or unenforceable, the same shall not affect the remainder of this
Non-Interference Agreement, which shall be given full effect without regard to
the invalid portions. If any of the covenants contained herein are held to be
invalid or unenforceable because of the duration of such provisions or the area
or scope covered thereby, I agree that the court making such determination shall
have the power to reduce the duration, scope, and/or area of such provision to
the maximum and/or broadest duration, scope, and/or area permissible by law, and
in its reduced form said provision shall then be enforceable.
          Section 8. Injunctive Relief.
          I expressly acknowledge that any breach or threatened breach of any of
the terms and/or conditions set forth in this Non-Interference Agreement may
result in irreparable injury to the members of the Company Group. Therefore, I
hereby agree that, in addition to any other remedy that may be available to the
Company, any member of the Company Group shall be entitled to seek injunctive
relief, specific performance, or other equitable relief by a court of
appropriate jurisdiction in the event of any breach or threatened breach of the
terms of this Non-Interference Agreement without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach.
Notwithstanding any other provision to the contrary, I acknowledge and agree
that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof.
          Section 9. Cooperation.
          I agree that, following any termination of my employment, I will
continue to provide reasonable cooperation to the Company and/or any other
member of the Company Group and its or their respective counsel in connection
with any investigation, administrative proceeding, or litigation relating to any
matter that occurred during my employment in which I was involved or of which I
have knowledge. As a condition of such cooperation, the Company shall reimburse
me for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph. I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.
          Section 10. General Provisions.
          (a) Governing Law and Jurisdiction. THIS NON-INTERFERENCE AGREEMENT IS
GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF NORTH
CAROLINA, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR CLAIM ARISING
OUT OF OR RELATING TO THIS NON-INTERFERENCE AGREEMENT OR CLAIM OF BREACH HEREOF
SHALL BE BROUGHT EXCLUSIVELY IN FEDERAL COURT IN THE STATE OF NORTH CAROLINA. BY

6



--------------------------------------------------------------------------------



 



EXECUTION OF THE NON-INTERFERENCE AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURT, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THE NON-INTERFERENCE
AGREEMENT. EACH PARTY TO THIS NON-INTERFERENCE AGREEMENT ALSO HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER
OR IN CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.
          (b) Entire Agreement. This Non-Interference Agreement sets forth the
entire agreement and understanding between the Company and me relating to the
subject matter herein and merges all prior discussions between us. No
modification or amendment to this Non-Interference Agreement, nor any waiver of
any rights under this Non-Interference Agreement, will be effective unless in
writing signed by the party to be charged. Any subsequent change or changes in
my duties, obligations, rights, or compensation will not affect the validity or
scope of this Non-Interference Agreement.
          (c) No Right of Continued Employment. I acknowledge and agree that
nothing contained herein shall be construed as granting me any right to
continued employment by the Company, and the right of the Company to terminate
my employment at any time and for any reason, with or without cause, is
specifically reserved.
          (d) Successors and Assigns. This Non-Interference Agreement will be
binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns. I expressly acknowledge and agree that this Non-Interference
Agreement may be assigned by the Company without my consent to any other member
of the Company Group as well as any purchaser of all or substantially all of the
assets or stock of the Company, whether by purchase, merger, or other similar
corporate transaction, provided that the license granted pursuant to Section
2(a) may be assigned to any third party by the Company without my consent.
          (e) Survival. The provisions of this Non-Interference Agreement shall
survive the termination of my employment with the Company and/or the assignment
of this Non-Interference Agreement by the Company to any successor in interest
or other assignee.
*                *                *
          I, Kenneth W. Amburn, have executed this Confidentiality,
Non-Interference, and Invention Assignment Agreement on the respective date set
forth below:

                Date: June 17, 2011  /s/ Kenneth W. Amburn       (Signature)   
     

7